Exhibit 10.52
 
Pope Resources, a Delaware Limited Partnership
Customer No. 56548




AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED
 MASTER LOAN AGREEMENT


THIS AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED MASTER LOAN AGREEMENT (this
“Amendment”) is made and entered into effective June 30, 2012, by and between
NORTHWEST FARM CREDIT SERVICES, FLCA (“Lender”) and POPE RESOURCES, A DELAWARE
LIMITED PARTNERSHIP (“Borrower”).


RECITALS


WHEREAS, Borrower and Lender entered into a First Amended and Restated Master
Loan Agreement dated June 10, 2010 (herein, as at any time amended, extended,
restated, renewed, supplemented or modified, the “Loan Agreement”) and other
Loan Documents, as that term is defined therein;


WHEREAS, Borrower and Lender desire to modify the Loan Agreement for the
purposes stated herein.


NOW, THEREFORE, for good and valuable consideration, Borrower and Lender agree
as follows:


1.           Except as expressly modified or changed herein, all terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect and shall not be changed hereunder.


2.           The following definition contained in Article 1 of the Loan
Agreement is hereby amended to provide as follows:


“Consolidated Cash Flow Coverage Ratio” means, as of any date of determination
for the prior four fiscal quarters, the ratio of (a) Consolidated EBITDDA, plus
non-cash expenses for environmental remediation at Port Gamble, minus actual
cash payments for environmental remediation at Port Gamble, minus Consolidated
Capital Expenditures to (b) the sum of: (i) scheduled principal payments from
the previous year (not including balloon principal payments that have been
refinanced or the portion associated with the non-controlling interest in Timber
Funds); (ii) required principal payments associated with asset sales, excluding
the portion associated with the non-controlling interest in Timber Funds; and
(iii) Consolidated Interest Expense.


3.           Section 11.01a.i. of the Loan Agreement is hereby amended effective
November 10, 2012 to provide as follows:
 
 
 
AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED
MASTER LOAN AGREEMENT - 1
Pope Resources, a Delaware Limited Partnership; CIF No. 56548
 
 
 

--------------------------------------------------------------------------------

 


 
i.
If to Borrower:
   
Attention:  Thomas M. Ringo
   
19950 7th Ave. NE, Suite 200
   
Poulsbo, WA  98370
   
Facsimile:  (360) 697-1476
   
E-mail:  tringo@orminc.com



4.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  This Amendment shall not constitute
a novation and shall in no way adversely affect or impair the lien priority of
the Loan Documents.  Each of the Loan Documents shall remain in effect and is
valid, binding and enforceable according to its terms, except as modified by
this Amendment.  Time is of the essence in the performance of the Loan Agreement
and the other Loan Documents.  This Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of Borrower and Lender.


In Witness Whereof, the parties hereto have duly executed this Amendment to be
effective as of the date first above written.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


LENDER:
NORTHWEST FARM CREDIT SERVICES, FLCA


By:                                                                    
Authorized Agent


BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner


By:                                                                            
Thomas M. Ringo, Vice President and CFO




 
AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED
MASTER LOAN AGREEMENT - 2
Pope Resources, a Delaware Limited Partnership; CIF No. 56548
